Citation Nr: 0514371	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02 11-576	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1968 to 
November 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the veteran's claims for a compensable rating for his 
left ear hearing loss and for a rating higher than 10 percent 
for his tinnitus.

In June 2002, the veteran submitted a notice of disagreement 
(NOD) contesting both issues, but his July 2002 substantive 
appeal (VA Form 9) only addressed the claim relating to his 
left ear hearing loss.  Because he did not perfect an appeal 
concerning the claim for a rating higher than 10 percent for 
his tinnitus, the Board does not have jurisdiction to 
consider that claim.  38 C.F.R. § 20.200 (2004).

In April 2004, the Board remanded the case to the RO for 
additional evidentiary development.  Specifically, the Board 
directed the RO to ensure all of the relevant provisions of 
the Veterans Claims Assistance Act (VCAA) had been complied 
with.  The Board also directed the RO to ask the veteran to 
identify all private medical providers who had treated his 
left ear hearing loss since October 1999, and to schedule him 
for a VA audiological examination.  After these directives 
were completed, and the noncompensable rating confirmed, the 
RO returned the case to the Board for further appellate 
review.




FINDINGS OF FACT

1. The veteran's nonservice-connected right ear hearing 
impairment does not meet the minimum threshold requirements 
to be considered a disability for VA purposes.  Therefore, 
the right ear is assigned a level I hearing acuity for the 
purpose of evaluating his service-connected left ear hearing 
loss.  

2. Even when considering exceptional patterns of hearing 
impairment in the left ear, the veteran has no higher than a 
level VII hearing acuity for the purpose of evaluating his 
service-connected left ear hearing loss.  


CONCLUSION OF LAW

The criteria are not met for a compensable rating for the 
left ear hearing loss.  
38 U.S.C.A. §§ 1155 (West 2002), 1160(a)(3) (West Supp. 
2002); 38 C.F.R. 
§§ 3.321, 3.383, 3.385, 4.85, 4.86, 4.87, Diagnostic Code 
(DC) 6100 (2004); 69 Fed. Reg. 48,148 (Aug. 9 2004) (codified 
at 38 C.F.R. § 3.383(a)(3)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Here, the May 2004 and August 2004 VCAA letters provided the 
veteran with notice of the evidence necessary to support his 
claim that was not on record at the time the letters were 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The 
August 2004 VCAA letter also specifically requested him to 
submit any evidence in his possession that pertained to his 
claim.  Thus, the content of these two letters provided 
satisfactory VCAA notice in accordance with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini II.

Regarding the timing of the notices, the May and August 2004 
VCAA letters obviously were issued after the initial RO 
adjudication in March 2002.  Therefore, they did not comply 
with the requirement that notice must precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  However, the 
May and August 2004 letters provided the veteran with ample 
opportunity to respond before VA readjudicated his claim and 
issued the supplemental statement of the case (SSOC) in 
January 2005 addressing any additional evidence that had been 
received since the March 2002 decision in question and the 
July 2002 Statement of the Case (SOC).

The veteran did not respond to the VCAA letters.  He has not 
indicated he has any additional relevant evidence to submit 
or which needs to be obtained.  The April 2005 Statement of 
Accredited Representative in Appealed Case (In Lieu of VA 
Form 646) did not mention any additional evidence, nor did 
the Appellant's Brief filed in May 2005.  Under these 
circumstances and given the Board's April 2004 remand for 
VCAA compliance, the Board finds that he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus "essentially cured 
the error in the timing of notice".  Mayfield v. Nicholson, 
19 Vet. App. at  No. 02-1077, slip op. at 32, 2005 WL957317, 
at *22 (Apr. 14, 2005) (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).

With respect to the VCAA letters of May and August 2004, the 
veteran was encouraged to respond within 60 days.  The 
letters also informed him that he could take up to one year 
to respond without jeopardizing the potential effective date 
for compensation - should, in fact, his claim be granted.  
However, he was also informed that VA may decide his claim as 
soon as it completed its attempts to get all the relevant 
evidence that it was aware existed.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  



The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO already had the veteran's service 
medical records (SMRs) on file.  His VA outpatient treatment 
(VAOPT) records were obtained, as well, along with the 
reports of his VA audiological examinations in June 2000, 
July 2000, and December 2000.  And in response to the Board's 
April 2004 remand, another VA audiological examination was 
scheduled in May 2004.  As mentioned, he has not indicated he 
has any additional relevant evidence to submit or which needs 
to be obtained.  Furthermore, although offered, he declined 
his opportunity for a hearing to provide oral testimony in 
support of the claim.  38 C.F.R. § 20.700(a) (2004).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.

Factual Background

The report of the May 2004 audiological evaluation indicates 
the veteran reported that he often missed conversations and 
had difficulty hearing the TV and radio.  He also stated that 
he had trouble hearing in meetings and had the most 
difficulty in group conversations when there is competing 
noise.  The audiological evaluation revealed his puretone 
thresholds, in decibels, were as follows:


1000
2000
3000
4000
Left
15
80
90
105
Right
15
15
35
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 76 percent in the left ear.  The 
examiner reported that the veteran had mild sensorineural 
hearing loss in his right ear at 3000 and 4000 Hz with 
excellent word recognition ability at normal volume levels.  
He had moderately severe to profound sensorineural hearing 
loss in is left ear from 1500 to 8000 Hz with reduced word 
recognition ability at elevated intensity levels.




Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2004).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2004).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2004).  
Under these criteria, evaluations of hearing loss range from 
0 percent (i.e., noncompensable) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second (Hertz).  38 C.F.R. § 
4.85(a) and (d) (2004).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
ranging from Roman Numeral I for essentially normal hearing 
through XI for profound deafness.  See 38 C.F.R. §§ 4.85-
4.87, DC 6100, Table VI (2004); 38 C.F.R. § 4.85(b) and (e) 
(2004).  See also Lendenmann v. Principi, 3 Vet App. 345, 349 
(1992).  These hearing acuity levels are then used to assign 
a percentage evaluation under Table VII of DC 6100.  Id.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation of I for hearing impairment, subject to 
the provisions of 38 C.F.R. § 3.383 (2004).  Section 3.383, 
in turn, provides for special consideration for paired organs 
and extremities.

During the pendency of this claim, Public Law (PL) 107-330 
was enacted amending 38 U.S.C.A. § 1160(a)(3) effective 
December 6, 2002.  Under this change in the law, 38 U.S.C.A. 
§ 1160(a)(3) now requires consideration of deafness 
(partial or total) in a nonservice-connected ear in 
conjunction with the service-connected ear, if the hearing 
loss in the service-connected ear is 10 percent or more 
disabling.  See Veterans Benefits Administration (VBA) Fast 
Letter 03-11 (April 8, 2003).  Prior to this change in the 
law, 38 U.S.C.A. § 1160(a)(3) required total deafness in both 
ears for special consideration for paired organs and 
extremities under 38 C.F.R. § 3.383(a)(3).  

In August 2004, 38 C.F.R. § 3.383 was also amended to reflect 
this change.  
See 69 Fed. Reg. 48148 (Aug. 9 2004) (codified at 38 C.F.R. § 
3.383(a)(3)).  Under the amended version, compensation is 
payable for a combination of service-connected and 
nonservice-connected disabilities in situations where "the 
hearing impairment in one ear compensable to a degree of 10 
percent or more as a result of service-connected disability 
and hearing impairment as a result of nonservice-connected 
disability that meets the provisions of § 3.385 in the other 
ear."  This change became effective in December 2002.

Section 3.385, in turn, states that for purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2004).

When, as here, the governing law or regulations change during 
the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) 
(West 2002) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See, too, 38 C.F.R. § 3.114 
(2004).

In this case, the amendments made to 38 U.S.C.A. § 1160(a)(3) 
and 38 C.F.R. 
§ 3.383(a)(3) are more favorable to the veteran, and may be 
applied from the date they became effective, December 6, 
2002.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

In applying the results of the VA audiological examination to 
38 C.F.R. § 4.85, Table VI (2004), the veteran has a hearing 
acuity level of IV in his service-connected left ear.  With 
regard to his nonservice-connected right ear, the hearing 
loss does not meet the minimum threshold level of impairment 
necessary to be considered a disability for the purposes of 
applying the laws administered by VA.  38 C.F.R. § 3.385 
(2004).  Therefore, the special considerations of 38 C.F.R. 
§ 3.383 do not apply even when considering the more favorable 
amendments that became effective in December 2002.  The 
nonservice-connected right ear is therefore assigned a Roman 
Numeral designation of I for the purposes of evaluation under 
Table VII.  38 C.F.R. § 4.85(f) (2004).  A level I hearing 
acuity in the right ear and a level IV in the left ear 
correlate to a noncompensable or 0 percent disability rating 
under DC 6100.  38 C.F.R. § 4.85, Table VII (2004).

38 C.F.R. § 4.86 provides an alternative means of rating the 
veteran's left ear hearing loss if there is evidence of 
exceptional patterns of hearing impairment.  He does not have 
a 55 or greater decibel loss at 1,000, 2,000, 3,000 and 4,000 
Hertz since he only had a 15-decibel loss at 1,000 Hertz 
(albeit the necessary losses at all of the other frequencies 
mentioned).  See 38 C.F.R. § 4.86(a) (2004).  But, he does 
have a puretone threshold of 30 decibels or less at 1,000 
Hertz (baring in mind his was 15 decibels), and 70 decibels 
or more at 2,000 Hertz (he had 80 decibels).  So he has the 
type of special hearing impairment contemplated by § 4.86(b).  
Therefore, either Table VI or Table VIa under 38 C.F.R. § 
4.85 may be applied to determine the Roman numeral 
designation of hearing impairment, whichever results in the 
higher numeral.  That numeral will then be elevated to the 
next higher Roman numeral.  Id.

According to Table VIa, which is based on a puretone 
threshold average, the veteran's left ear hearing loss is 
assigned a Roman numeral of VI for hearing acuity.  So Table 
VIa is more beneficial to him than Table VI.  Section 4.86(b) 
then requires that the Roman numeral be elevated to the next 
higher Roman numeral.  So a Roman numeral of VII would 
ultimately be assigned for the purpose of evaluating his left 
ear hearing loss under DC 6100 (Table VII).  However, even 
when considering the exceptional pattern of hearing 
impairment in his left ear, a level I hearing acuity in the 
right ear and a level VII in the left ear is still equivalent 
to a noncompensable or 0 percent disability rating under DC 
6100.  38 C.F.R. § 4.85, Table VII (2004).

The Board is ever mindful of the veteran's various statements 
in support of his claim, that he has difficulty hearing 
especially in group situations.  However, bare in mind that 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. at 349.  
This is a purely nondiscretionary function.  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his left ear hearing loss has 
caused him marked interference with employment, meaning above 
and beyond that contemplated by his current schedular rating, 
or necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular scheduler standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(2).  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for a compensable rating for 
left ear hearing loss must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
3.102 (2004); see also Alemany v. Brown, 9 Vet. App. at 519; 
Gilbert v. Derwinski, 1 Vet. App. at 57.


ORDER

The claim for a compensable rating for left ear hearing loss 
is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


